JiPER CURIAM.
The workers’ compensation judge erred in holding that the Office of Workers’ Compensation lacked subject matter jurisdiction to impose sanctions for misrepresentation re*752garding entitlement to benefits under La. R.S. 23:1208, and pursuant to Grant v. Natchitoches Manor Nursing Home, 96-1546 (La.App. 3 Cir. 5/14/97), 696 So.2d 73. See Derouen v. C & D Prod. Specialist, 98-57 (La.App. 3 Cir. 6/3/98), 718 So.2d 460.1
REVERSED.

. While the decision in the case sub judice may appear to be inconsistent with Judge Woodard’s position in Menard v. Mama’s Fried Chicken, 97-488 (La.App. 3 Cir. 3/16/98), 709 So.2d 303, writ denied, 98-956 (La.6/5/98), 720 So.2d 681, because she dissented in that opinion, her dissent was for reasons unrelated to Menard 's holding regarding regarding La.R.S. 23:1208.